

117 SRES 386 ATS: Relative to the death of Robert Britton “Bob” Dove, Parliamentarian Emeritus of the United States Senate.
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 386IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. McConnell (for himself, Mr. Schumer, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Ms. Lummis, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Ossoff, Mr. Padilla, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRelative to the death of Robert Britton Bob Dove, Parliamentarian Emeritus of the United States Senate.Whereas Robert B. Dove was born in Bellefontaine, Ohio, graduated from The Ohio State University, received Masters and PhD degrees from Duke University and a juris doctor from Georgetown University;Whereas Robert B. Dove served the Senate with honor and distinction for 35 years, first as Assistant Senate Parliamentarian from 1966 to 1981 and then as its fourth Parliamentarian from 1981 to 1987 and again from 1995 to 2001;Whereas Robert B. Dove was a patient teacher of Senate procedure to countless Senators and Senate staff—young and old alike—whom he helped navigate the Chamber's rules and procedures;Whereas Robert B. Dove imparted his vast knowledge of the Senate and of history to others with infectious enthusiasm and good humor;Whereas Robert B. Dove was known for his love of music of all kinds and could readily recall, and sing, a song to fit any occasion; Whereas Robert B. Dove followed his illustrious Senate career with an equally distinguished teaching career at Georgetown and George Washington universities, sharing his love of history, political science and the Senate with yet another generation of scholars;Whereas Robert B. Dove's love for the Senate was exceeded only by his love for his adoring family, many of whom, inspired by him, also served the Senate;Whereas Robert B. Dove performed his Senate duties in an impartial and professional manner, serving the Senate with distinction across four decades and for which he was honored by the Senate in 1997 with the title Parliamentarian Emeritus: Now therefore be itThat the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Robert Britton Bob Dove, Parliamentarian Emeritus of the United States Senate.That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Robert Britton Dove.